Citation Nr: 9908590	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  95-42 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to an increased evaluation for residuals of a 
fracture of L2-L3, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from January 1978 to 
December 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1995 rating determination, which denied 
service connection for a psychiatric disorder and an 
increased evaluation for residuals of a fracture of L2-L3.  


FINDINGS OF FACT

1.  The veteran failed without good cause to report for his 
scheduled August 25, 1998, and September 16, 1998, Department 
of Veterans Affairs (VA) examinations despite having been 
given adequate notice.  

2.  An acquired psychiatric disability was first demonstrated 
a number of years after service and cannot be related to 
service or to a service-connected disability.  

3.  Entitlement to an increased evaluation for residuals of a 
fracture of L2-L3 cannot be established without a current VA 
examination.


CONCLUSIONS OF LAW

1.  A psychiatric disorder was not incurred in or aggravated 
by active service, and is not proximately due to or the 
result of a service-connected disease or disability.  
38 U.S.C.A. §§ 1131, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 
3.310(a) (1998).

2.  The criteria for an evaluation in excess of 20 percent 
for residuals of a fracture of L2-L3 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 3.655, 4.71a, Codes 5285-5293 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


General Provisions

Under the provisions of 38 C.F.R. § 3.655(a),(b) (1998):
[W]hen entitlement or continued 
entitlement to a benefit cannot be 
established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate. Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.

(b)	Original or reopened claim, or claim 
for increase. When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record. When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.


Psychiatric Disorder

The threshold question that must be resolved with regard to 
this claim is whether the veteran has presented evidence that 
his claim is well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  A well grounded 
claim is a plausible claim, meaning a claim that appears to 
be meritorious on its own or capable of substantiation.  
Epps. An allegation that a disorder is service-connected is 
not sufficient; the veteran must submit evidence in support 
of the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service, and medical evidence of a nexus 
between the in-service disease or injury and the current 
disability.  Epps, at 1468.  A lay person is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  Therefore, if the determinant issue is one 
of medical etiology or a medical diagnosis, competent medical 
evidence must be submitted to make the claim well grounded.  
See Grottveit, 5 Vet. App. at 93.  A lay person is, however, 
competent to provide evidence on the occurrence of observable 
symptoms during and following service.  If the claimed 
disability is manifested by observable symptoms, lay evidence 
of symptomatology may be adequate to show the nexus between 
the current disability and the in-service disease or injury.  
Nevertheless, medical evidence is required to show a 
relationship between the reported symptomatology and the 
current disability, unless the relationship is one to which a 
lay person's observations are competent.  See Savage v. 
Gober, 10 Vet. App. 488, 497 (1997).

Service connection will be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131 (West 1991).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (1998).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic." 
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1998).  If the disorder is a psychoses, service 
connection may be granted if manifest to a compensable degree 
within one year following separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).

Service connection is also warranted for a disability, which 
is proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (1998).  The United 
States Court of Appeals for Veterans Claims (Court) has also 
held that service connection can be granted for a disability 
that is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

A secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
condition to the service-connected disability.  Velez v. 
West, 11 Vet. App. 148, 158 (1998); see Locher v. Brown, 
9 Vet. App. 535, 538-39 (1996) (citing Reiber v. Brown, 7 
Vet. App. 513, 516-17 (1995), for the proposition that lay 
evidence linking a fall to a service-connected weakened leg 
sufficed on that point as long as there was "medical evidence 
connecting a currently diagnosed back disability to the 
fall"); Jones (Wayne) v. Brown, 7 Vet. App. 134, 136-37 
(1994) (lay testimony that one condition was caused by a 
service-connected condition was insufficient to well ground a 
claim).

A review of the veteran's service medical records 
demonstrates that he was seen and treated for alcohol and 
drug abuse while inservice.  In a June 1980 disposition 
report form, the Battalion Chaplain noted that the veteran's 
problems were not behavior related, but along  the lines of a 
thought disorder.  The veteran knew what needed to be done 
and could freely choose the appropriate behavior to get by at 
work.  However, his thought pattern was disorganized and very 
difficult to follow in general conversation.  He indicated 
that when exploring the veteran's problems, the trouble that 
he had with drugs and alcohol surfaced.  The Chaplain related 
that the veteran's thought disorder could be as a result of 
his drug and alcohol abuse.  He further noted that the 
veteran's refusal to stop abusing drugs and alcohol were a 
sign of his unwillingness to change and that his habits 
appeared to be the psychological and physical ways that he 
chose to escape the reality of life.  It was his belief that 
the veteran should be classified as a drug and alcohol 
rehabilitation failure and discharged from the Army. 

At the time of his October 1980 separation examination, 
normal psychiatric findings were noted.  On his separation 
report of medical history form, the veteran checked the 
"yes" box when asked if he had ever had or was having 
depression or excessive worry.  

In a November 1980 Recommendation for Elimination Under the 
Provisions of Chapter 9 report, it was noted that from March 
1980 to the time of the report, that the veteran's attitude 
and job performance had steadily decreased.  It was indicated 
that the veteran often lapsed into periods of depression and 
incoherence and that he had continued to use drugs and 
alcohol, which hindered his job capabilities.  

There were no complaints or findings of a psychiatric 
disorder in the years immediately following service.  

In October 1994, the veteran requested service connection for 
anxiety, depression, rage disorder, and a sleep disorder due 
to pain and stress.  

Evidence received in conjunction with the veteran's claim 
demonstrates that he was seen in May 1989 with complaints of 
anxiety.  A diagnosis of anxiety with depressive features was 
rendered at that time.  At the time of a May 1989 follow-up 
visit, a diagnosis of rule out panic disorder in mixed 
personality was rendered.

In June 1990, the veteran was seen with complaints of stress 
to the point where his chest felt like bursting.  He noted 
that his wife was having numerous health problems and that he 
was having a lot of financial problems.  He reported having 
anger outbursts when stressed which resulted in severe 
assaults.  

Mental status examination revealed that the veteran had a 
very controlled demeanor.  He was appropriate in hygiene and 
dress.  He appeared to be very stressed and helpless with 
regard to his current stressors.  He became tearful on 
several occasions.  He maintained a flat affect until the end 
of the interview when he smiled on several occasions.  He 
kept good eye contact, spoke well, and had minimum body 
movement.  A diagnosis of a depressive disorder not otherwise 
specified was rendered.  

In April and May 1994, the veteran was seen for stress and 
marital problems.  

In December 1995, treatment records were received from the 
Kootenai Medical Center.  In a May 1995 psychological 
services assessment report, the veteran reported having 
severe depression that interfered with many of his life 
tasks.  The veteran also indicated that he struggled with 
marriage, vocation, and health problems.  He reported that he 
was treated for emotional and psychological problems on an 
outpatient basis while inservice, without satisfactory 
resolution.  The veteran also indicated having numerous 
family problems.  

Mental status examination revealed the veteran to be casually 
dressed with fair hygiene.  The veteran appeared alert and 
oriented despite complaints of pain, lack of sleep, and use 
of alcohol and medications.  Concentration and attention were 
adequate for interviewing purposes.  The stress level 
appeared too high.  He was tearful and frustrated with sad 
facies.  Speech was slow, monotonous, and low.  His mood was 
reportedly depressed, pessimistic, and angry.  The range of 
affect was rather restricted but appropriate to conduct.  
There were no delusions, hallucinations, obsessions, or 
compulsive features noted.  Cognitive functions appeared 
grossly within normal limits.  A diagnosis of depressive 
episode, severe, chronic, possibly with melancholic features, 
was rendered.  

In an October 1995 report from Northwest Consulting and 
Advocacy, the veteran was noted to possibly have a somatiform 
or pain disorder with either being viewed as physical symptom 
functioning in defense of psyche.  

At the time of his July 1996 hearing, the veteran reported 
that he had had difficulties with his sergeant while 
inservice and was referred to the Chaplain for these 
problems.  He stated that he was not liked by his sergeant.  
He reported that the first time that he was treated for 
psychiatric problems after service was when he received 
counseling after being charged with a second DWI in 1981.  He 
also indicated that he was in receipt of Social Security 
disability for his psychiatric and back problems.  

The veteran also submitted a copy of his March 1996 
psychological assessment for state disability purposes.  At 
the time of the examination, he was noted to have a rather 
sad, depressed, fixed facial expression.  The veteran 
indicated that his first severe depression was in the service 
following a motor vehicle accident that resulted in neck and 
back pain and headaches.  He reported that he began drinking 
heavily after the accident.  He also noted that he began 
having alcohol problems.  He acknowledged smoking hashish in 
Germany but denied the use of street drugs since that time.  

The veteran described his mood as mostly irritable and tired.  
He felt that he was still depressed and noted that tears 
sometimes came to his eyes.  He reported having crying spells 
one to three times per day, often in the evening when he was 
having trouble sleeping.  He experienced a good deal of 
helplessness and hopelessness.  He reported having had 
suicidal ideations in the past but denied any actual suicide 
attempts.  He noted having one to two hours of initial 
insomnia.  He initiated activities but did not finish things.  
He put off tasks such as organizing his tools and ended up 
not doing much.  He endorsed anhedonia and was tearful as he 
stated that he wished he could enjoy things.  He described an 
anxious mood and reported a tendency to be overwhelmed.  He 
found himself irritable in the car and did not like being 
around people.  The veteran had restricted interests and no 
hobbies.  

Mental status examination revealed that the veteran's facial 
expressions were fixed in a rather sad and somewhat depressed 
appearing expression.  His speech tended to be rather soft 
and somewhat monotonic.  His affective tone was depressive.  
He, at times, appeared somewhat psychomotor slowed, and 
occasional response latencies were apparent, although later 
psychometric testing did not show obvious psychomotor 
slowing.  The veteran was frequently slightly tearful during 
the interview, which he tried to hide at times by turning 
away and stretching.  There was a significant amount of pain 
behavior in that after about 25 minutes he asked to stretch 
and subsequently stood and stretched every fifteen to twenty 
minutes thereafter.  

The veteran had decreased range and spontaneity.  He made no 
effort at social pleasantness and at times was subtly 
irritable.  There was no indication of psychotic 
symptomatology.  He denied any auditory and visual 
hallucinations.  The veteran did not appear hypomanic 
although he reported that he sometimes could not turn off his 
worries.  He was fully oriented times three and knew the name 
of the President, but not the Vice President.  He reported 
that he did not follow any news stories.  He was able to 
subtract serial sevens and recalled 4 out of 4 objects 
immediately and after a five minute delay.  Axis I diagnoses 
of depressive disorder not otherwise specified, appears to 
have a chronic dysthymia which at times may reach major 
depressive levels; pain disorder related to general medical 
condition and psychological factors; alcohol abuse by 
history; and remote history of hashish abuse, were rendered.  

The examiner observed that the veteran did describe 
significantly reduced activity level in part secondary to 
chronic pain, but he also noted that there appeared to be a 
strong depressive element and very much of a chronic pain 
pattern.  He noted that the veteran was socially withdrawn 
and that this, along with his depression, had worsened over 
the past year.  He further noted that the veteran appeared to 
have some passive dependent and passive aggressive and 
possibly avoidant personality traits.  He indicated that the 
veteran appeared quite significantly depressed, probably 
approaching major depressive levels.  

In April 1998, the Board remanded this matter for additional 
development.  In its remand, the Board requested that the 
veteran be afforded a VA psychiatric examination to determine 
the nature and etiology of any psychiatric disorder.

On April 27, 1998, the RO sent a letter to the veteran 
requesting that that he provide the names and addresses of 
any physicians and treatment centers that had treated him for 
either low back or psychiatric disorders and that he fill out 
the enclosed authorization forms.  To date, there has been no 
response from the veteran.  

The veteran was scheduled for a VA psychiatric examination on 
August 25, 1998, and did not report.  The Board assumes that 
the veteran was scheduled for the examinations on these dates 
based upon handwritten notes that are written on the VA Form 
21-2507 sheet.  

The Board further observes that in a fax transmittal from 
Medical Evaluation, Inc., dated December 17, 1998, which 
consisted of four pages, it was noted that the enclosed 
information folder was sent to all patients, and that the 
appointment card contained a map with directions to the 
office.  The Board also observes that on a computer printout 
sheet, dated December 14, 1998, it was noted that the veteran 
failed to report for a spine examination.  A handwritten note 
indicated "Checked address used.  It is correct."

In February 1999, the Board requested a Veterans Health 
Administration (VHA) opinion from the Albuquerque VAMC 
concerning the etiology of any current psychiatric disorder.  
The Board requested that the examiner answer the following 
questions:  

(a)  Is it at least as likely as not that 
any diagnosed psychiatric disorder(s) 
is/are directly secondary to or 
aggravated by the veteran's service-
connected residuals of his L2-L3 
fracture?

(b)  If it is determined that there is a 
likelihood that psychiatric disorder(s) 
is/are aggravated by the service-
connected residuals of his L2-L3 
fracture, the examination report must 
address the following medical issues:

(i)  The baseline manifestations which 
are due to the effects of the psychiatric 
disorder(s).

(ii)  The increased manifestations which, 
in the examiner's opinion, are 
proximately due to the service-connected 
residuals of his L2-L3 fracture based on 
medical considerations.

(iii)  The medical considerations 
supporting an opinion that increased 
manifestations of psychiatric disorder(s) 
is/are proximately due to the service-
connected residuals of the L2-L3 
fracture.

Later that month, the requested response was received.  In 
response to the question of whether it was as least as likely 
as not that any currently diagnosed psychiatric disorder was 
related to any findings inservice, the examiner indicated 
that none of the vaguely described psychiatric disorders 
mentioned in the veteran's file (anxiety attacks, 
anxiety/depression, depressive disorder NOS, depression, 
dysthymia, pain disorder, personality disorder) were likely 
related to any findings inservice.  He noted that the only 
clear inservice psychiatric disorder described was ongoing 
polysubstance dependence (mainly cannabis and alcohol) which 
ultimately proved refractory to treatment efforts.  

In response to the question of whether it was as least as 
likely as not that any diagnosed psychiatric disorders 
was/were directly secondary to or aggravated by the veteran's 
service-connected residuals of his L2-L3 fracture, the 
examiner indicated that none of the psychiatric disorders 
described were likely to be directly secondary to or 
aggravated by the veteran's L2-L3 fracture residuals.  

Read in a light most favorable to the veteran the March 1996, 
psychological assessment can be seen as linking a psychiatric 
disability to the service connected low back disorder.  
Accordingly, the Board has concluded that the claim is well 
grounded.  The Board also concludes that VA has complied with 
its duty to assist the veteran with the development of his 
claim.  It has sought all known pertinent treatment records, 
has afforded him the opportunity for examinations, and has 
sought the opinion of an independent medical expert.  The 
question then becomes whether the evidence is in the 
veteran's favor or at least in equipoise, in which case the 
claim is allowed, or whether the preponderance of the 
evidence is against the claim, in which case the claim must 
be denied.

The evidence in favor of the veteran's claim consists of his 
contentions and the rather vague opinions reported in the 
March 1996 psychological assessment.

The evidence against the veteran's claim includes that fact 
that an acquired psychiatric disability was not identified in 
the service medical records, the absence of any record of 
treatment for an acquired psychiatric disability for many 
years after service, and the reasoned independent medical 
opinion.  The independent medical opinion is the most 
persuasive piece of evidence since it was the product of a 
review of the claims folder, was specific, and provided 
reasons for its conclusions.

The February 1999 reviewer specifically found that none of 
the vaguely described psychiatric disorders mentioned in the 
veteran's file (anxiety attacks, anxiety/depression, 
depressive disorder NOS, depression, dysthymia, pain 
disorder, personality disorder) were likely related to any 
findings inservice, and further concluded that none of these 
conditions were related to the service connected back 
disability. 

While the veteran has also expressed his belief that his 
current psychiatric disorders are related to his service-
connected residuals of his L2-L3 fracture, he again is not 
medically qualified to render such an opinion.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

The Board concludes that the preponderance of the evidence is 
against the veteran's claim for service connection for a 
psychiatric disability.

Residuals of a Fracture of L2-L3

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4.  Separate diagnostic codes identify the various 
disabilities.

Service connection is presently in effect for residuals of a 
fracture of L2-L3, which has been assigned a 20 percent 
disability evaluation.  

Residuals of a fracture of a vertebra, without cord 
involvement; but with abnormal mobility requiring neck brace 
(jury mast), warrant a 60 percent rating.  In other cases 
rate in accordance with definite limited motion or muscle 
spasm, adding 10 percent for demonstrable deformity of 
vertebral body.  Note: Both under ankylosis and limited 
motion, ratings should not be assigned for more than one 
segment by reason of involvement of only the first or last 
vertebrae of an adjacent segment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5285 (1998). 

A 20 percent disability evaluation is assigned for moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent disability evaluation is assigned for severe 
intervertebral disc syndrome, with intermittent relief.  A 60 
percent evaluation is assigned for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, or other neurological findings appropriate to 
the site of the diseased disc with little intermittent 
relief.  38 C.F.R. § 4.71a, Code 5293 (1998).  A 20 percent 
disability evaluation is also warranted for moderate 
limitation of the lumbar spine.  A 40 percent evaluation is 
warranted for severe limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a, Code 5295.

A review of the record demonstrates that the veteran 
requested an increased evaluation for his residuals of a 
fracture of the L 2-3 in October 1994.  

At the time of a June 1996 outpatient visit, the veteran 
reported that a TENS unit seemed to decrease the pain and 
spasming in the right greater than the left paravertebral 
muscles but that it did not help the pain in the base of his 
tailbone and down the right lower extremity.  Passive 
straight leg raising was to 45 degrees on the right and 68 
degrees on the left.  Active range of motion was limited in 
forward flexion.  

At his July 1996 personal hearing, the veteran testified that 
he had limited motion on forward bending, with accompanying 
pain.  He also indicated that he could not bend backwards.  
He further noted that he could only bend a little to the 
right.  The veteran also testified that he wore a back brace.  
He further noted that he used a TENS unit when he had spasms.  
He reported that he had spasms once or twice a week.  He 
indicated that he did not drive and that his mother had 
driven him to the hearing.  

In March 1997, the veteran was afforded a VA examination.  At 
the time of the examination, the veteran reported having 
muscle spasms and continued ongoing pain in his back.  He 
also noted having sharp pain radiating down into his right 
buttock.  He indicated that this was a pitching pain and that 
it was basically constant.  He reported that twisting and 
bending activities, prolonged sitting, and standing or 
walking for fifteen to twenty minutes usually caused the 
problem.  He noted that this was relieved by lying down and 
pulling his knees to his chest and by stretching exercises.  
He had functional loss from the standpoint of strength, 
coordination, and mobility, in that he could not walk very 
far, only two to three blocks, without having pain.  He noted 
that he wore his back brace when he had severe spasm.  He 
reported that he was being treated at the Spokane VAMC and 
that his current regimen included muscle relaxants, Tylenol, 
and a TENS unit as needed.  

The examiner noted that the veteran had an MRI scan done in 
1995, which showed no herniation except for a bulge of the 
disk at L1-2 that was believed to have had the most effect on 
the thecal sac at any level.  

Physical examination revealed no postural abnormalities.  
There were no fixed deformities and the musculature of the 
back was within normal limits.  Range of motion was as 
follows:  Forward flexion to 120 degrees, backward extension 
to 10 degrees, left lateral flexion to 15 degrees, and right 
lateral flexion to 20 degrees.  There was pain with lateral 
flexion to the right and left, with some pain down into the 
right buttock.  Straight leg raising on the right was from 0 
to 50 degrees and from 0 to 70 degrees on the left.  Strength 
was 5/5 in all extremities proximal and distal.  Deep tendon 
reflexes were 2+ throughout.  Sensation examination was 
normal.  

The examiner noted that the veteran had a history of a motor 
vehicle accident in 1979 with compression fractures of the 
L2-3 levels.  He also noted that the veteran had functional 
loss from the standpoint that he cold not walk very far, and 
that he had pain with walking.  He further noted that the 
veteran required a back brace with severe spasms.  He also 
noted that the 1995 MRI scan showed some mild disk bulging.  
The examiner placed the veteran's problems at moderate 
severity related to the symptoms of functional loss that he 
described.  He noted that the current regimen of TENS unit 
P.R.N., back brace P.R.N., and muscle relaxants and Tylenol, 
had greatly helped and that he had had significant 
improvement from the ongoing treatment over the past year.  

In April 1998, the Board remanded this matter for additional 
development.  In its remand, the Board requested that the 
veteran be afforded additional VA orthopedic and neurological 
examinations to determine the nature and severity of his 
service-connected residuals of the L2-3 fracture.

On April 27, 1998, the RO sent a letter to the veteran 
requesting that that he provide the names and addresses of 
any physicians and treatment centers that had treated him for 
either low back or psychiatric disorders and that he fill out 
the enclosed authorization forms.  To date, there has been no 
response from the veteran.  

It also appears that the veteran was scheduled for VA 
orthopedic and neurological examinations on September 16, 
1998, and did not report.  The Board assumes that the veteran 
was scheduled for the examinations on these dates based upon 
handwritten notes on the VA Form 21-2507 sheet.  

The Board further observes that in a fax transmittal from 
Medical Evaluation, Inc., dated December 17, 1998, which 
consisted of four pages, it was noted that the enclosed 
information folder was sent to all patients and that the 
appointment card contained a map with directions to the 
office.  The Board also observes that on a computer printout 
sheet, dated December 14, 1998, it is noted that the veteran 
failed to report for a spine examination.  A handwritten note 
indicated "Checked address used.  It is correct."

As noted above, the RO scheduled the veteran for a VA 
examination in order to determine the nature and severity of 
his service-connected residuals of a fracture of L2-L3.  The 
veteran has offered no explanation for his failure to report 
for the examination.  The Board must, accordingly, find that 
the veteran failed to report without good cause for the 
required examination ordered by the RO.  38 C.F.R. § 3.326(a) 
(1998).  

The most recent evidence in this case consists of the March 
1997 VA examination, which showed no more than moderate 
limitation of motion, with the examiner indicating that the 
veteran had no more than moderate disability related to 
functional loss. 

The provisions of 38 C.F.R. § 3.655(b) dictate that in a case 
such as this, where a veteran fails to report for a necessary 
examination scheduled in conjunction with a claim for 
increase, the claim will be denied.  Therefore the veteran's 
claim for an increased evaluation for residuals of a fracture 
of L2-L3 must be denied.



ORDER

Service connection for a psychiatric disorder is denied.

An evaluation in excess of for residuals of a fracture of L2-
L3 is denied.  




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 
- 17 -


- 16 -


